Case 0:21-cv-60650-RKA Document 7 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:21-cv-60650-RKA

  WORLDTEC DISTRIBUTING CORP.,
  a Florida Corporation,

         Plaintiff,

  vs.

  BLUE JAY NUTRACEUTICALS,
  LLC, a Texas limited liability company,
  and RICK DELFIERRO, individually,

        Defendants.
  _______________________________/

                  PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

        Plaintiff, WORLDTEC DISTRIBUTING CORP., a Florida corporation (“Worldtec” or

 “Plaintiff”) hereby files this Response to Order to Show Cause dated April 9, 2021 [D.E. 6], and

 in support states as follows:

        1.       The Honorable Roy K. Altman entered an Order to Show Cause on April 9, 2021

 [D.E. 6], why this case should not be dismissed for lack of subject-matter jurisdiction and

 requesting a complete list of Blue Jay’s members and respective citizenship.

        2.       Defendant, Blue Jay Nutraceuticals, LLC (“Blue Jay”) is incorporated under the

 laws of the State of Texas, with a principal place of business in Texas.

        3.       Upon information and belief, Rick DelFierro (“DelFierro”) is the sole member of

 Blue Jay, and a citizen of Texas.

        4.       Blue Jay and DelFierro were served with the Complaint at a Texas address located

 at 5909 Avocet Way, The Colony, TX, where DelFierro resides with his wife Angela. See the

 Affidavits of Service on Defendants [D.E. 4 and D.E. 5].
Case 0:21-cv-60650-RKA Document 7 Entered on FLSD Docket 04/12/2021 Page 2 of 2




        5.       It should be noted that DelFierro is also a party to this action who is being sued

 individually.

        6.       As noted above, Defendant, DelFierro is a citizen of Texas residing at 5909 Avocet

 Way, The Colony, TX.

        7.       As such, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), as there is

 diversity of citizenship between the parties, and the amount in controversy exceeds $75,000.00.

        WHEREFORE, Plaintiff, WORLDTEC DISTRIBUTING CORP., respectfully requests

 that this Honorable Court enter an Order finding that Plaintiff has met its burden to show cause

 why this case should not be dismissed for lack of subject-matter jurisdiction, as required by the

 Court’s Order to Show Cause dated April 9, 2021 [D.E. 6], and for any other relief deemed just

 and proper under the circumstances.



 Dated: April 12, 2021                                 Respectfully submitted,

                                                       SKS LEGAL GROUP, P.A.
                                                       Counsel for Plaintiff
                                                       101 NE Third Avenue, Suite 1500
                                                       Fort Lauderdale, Florida 33301
                                                       Phone: 954.637.3713

                                                       By: /s/ Robert C. Streit
                                                          ROBERT C. STREIT
                                                          Florida Bar No. 70780




                                                  2
